Case 1:21-cv-01894-WFK-SJB Document 21 Filed 07/09/21 Page 1 of 2 PageID #: 115




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ______________________________________
                                       :
 JAKUB MADEJ,                          :              Civil Action No.: 1:21-cv-01894-WFK-SJB
                         Plaintiff,    :
                                       :              DECLARATION OF
             vs.                       :              ANGEL NAYMAN IN SUPPORT OF
                                       :              DEFENDANT’S OPPOSITION O
 SYNCHRONY FINANCIAL,                  :              PLAINTIFF’S MOTION FOR DEFAULT
                                       :              JUDGMENT
                         Defendant.    :
                                       :
 ______________________________________:

 I, Angel Nayman, declare as follows:

     1. I am an Assistant Vice President of Litigation Support, employed by Synchrony Bank. My

 responsibilities include regularly providing research and support assistance for claims and

 litigation involving Synchrony Bank. I have performed these responsibilities for Synchrony and

 its predecessors since 2011. The facts stated herein are true and correct and based upon my own

 personal knowledge and/or upon my personal review of Synchrony Bank’s business records

 pertinent to this matter. If called as a witness to testify, I could and would competently testify to

 the facts set forth herein.

     2. I make this declaration in support of the Opposition of Synchrony Bank (improperly named

 as Synchrony Financial) to Plaintiff’s Motion for Default Judgment.

     3. Synchrony Bank and Synchrony Financial are not the same legal entity. Synchrony Bank

 is a wholly owned subsidiary of Synchrony Financial. Synchrony Financial does not issue or

 service consumer credit card accounts. Synchrony Bank is a federal savings association with its

 principal place of business in Draper, Utah.

     4. On June 1, 2021, Synchrony received a copy of the Motion for Default Judgment. Upon

 receipt, Synchrony retained Reed Smith to represent it and to retrieve a copy of the underlying
Case 1:21-cv-01894-WFK-SJB Document 21 Filed 07/09/21 Page 2 of 2 PageID #: 116




 pleadings in this matter. The Affidavit of Service obtained by counsel from the Court indicated

 that Synchrony Financial was served on April 27, 2021 through Corporation Trust Company at

 1209 Orange Street, Wilmington, DE 19801.

      5. Because Synchrony had no record of receiving the Complaint, Synchrony contacted

 Corporation Trust Company to validate the statements made in the Affidavit of Service.

      6. Corporation Trust Company advised Synchrony Bank that it ‘rejected’ service because it

 is not an authorized agent for the named defendant, Synchrony Financial., Corporation further

 Trust Company advised that it mailed a letter to the Plaintiff on April 29, 2021 and May 6, 2021

 in which it notified Plaintiff that service was rejected. True and correct copies of the rejection

 letters as received by Synchrony from Corporation Trust Company are attached hereto as Exhibit

 A.

      7. The letters specifically informed Plaintiff that the attempted service was not forwarded to

 Synchrony. Id.

      8. Neither Synchrony nor Corporation Trust Company have any record of any attempted

 service after the rejection letters were mailed to Plaintiff on April 29, 2021 and May 6, 2021.

      9. Synchrony was never properly served with the Complaint, Summons, or any other filing in

 this matter.

         I declare under penalty of perjury that the foregoing is true and correct. Executed on this

 11th day of June, 2021, at _____________,
 _____                       Rapid City     South Dakota
                                           ___________.




                                       _________________________________________
                                       ANGEL NAYMAN




                                                 -2-
